Citation Nr: 1416239	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment at Riverside Methodist Hospital on October 24, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 administrative decisions by the VA Medical Center (VAMC) located in Columbus, Ohio, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on October 24, 2008, at Riverside Methodist.

In February 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In February 2012, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  


FINDINGS OF FACT

1.  The Veteran underwent nuclear testing and a stress ECG at Riverside Methodist Hospital, for a service-connected disability.

2.  The medical evidence of record indicates that the Veteran's treatment was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.



CONCLUSION OF LAW

The criteria for reimbursement for the cost of medical treatment provided at Riverside Methodist Hospital on October 24, 2008 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1002 (pre and post January 20, 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

In any event, to the extent the VCAA is applicable, the Board finds that VA advised the Veteran of his and VA's duties under the VCAA, to include what evidence he should provide and what VA would do to assist him in the development of his claim, in a September 2009 letter.  Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  Further development and expending of VA's resources is not warranted.

Furthermore, as to the Veterans Law Judge's duty to notify and assist pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), during the appellant's February 2012 Board hearing, the undersigned asked questions concerning the Veteran's medical treatment at the time in question.  The Veteran indicated that he would submit additional medical records, and those records have been associated with the claims file with a waiver of RO consideration.  There was no indication that the represented appellant had any other additional information to submit.  Id. at 498-99.  Accordingly, the clarity and completeness of the hearing record was intact and the purpose of 38 C.F.R. § 3.103(c)(2) (2013) was fulfilled.  Id. at 499.

II.  Factual Background and Analysis

The Veteran is seeking entitlement to reimbursement for, or payment of, unauthorized medical expenses for medical tests performed on October 24, 2008, at Riverside Methodist Hospital.  

The Veteran asserts his entitlement to reimbursement based on one theory:  that he is entitled to reimbursement because he sought the non-VA treatment under emergent circumstances. 

In a September 2009 decision, the VAMC in Columbus denied the claim based on its assessment that the treatment that was rendered was "non-emergent" and that VA facilities were feasibly available to provide the care.

Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

The evidence does not suggest, and more significantly, the Veteran does not contend that his treatment on October 24, 2008, at Riverside Methodist Hospital was authorized by VA.  There is simply no evidence in the record that the Veteran's treatment received at a non-VA facility (Riverside Methodist Hospital) on October 24, 2008, was authorized in advance as contemplated by the regulations.  Thus, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

As the Board has determined that there was no prior approval of treatment at a non-VA facility, it must now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 , VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.120 (2013).

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2013); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2013).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2013).  Here, however, the Veteran is in receipt of a schedular 100 percent disability rating, which has been in effect from July 13, 2007.  Thus, the Board finds that the Veteran satisfies the initial criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 in that he has a total rating that is permanent in nature, and consideration of 38 U.S.C.A. § 1725 is unnecessary.  Thus, the Board will focus its analysis on whether treatment administered on October 24, 2008, was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and whether VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

The Board points out that, effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f) (1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f) (1) (B).  

Additionally, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2013).  Under the provisions of 38 C.F.R. § 17.53 (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2013).

In this case, a Pleasant Valley Joint Fire District EMS Report dated October 22, 2008, reflects that the Veteran was in a diaphoretic state and experienced dyspnea.  The report reflects that the Veteran was taken to the closest receiving hospital.  He was hospitalized at Dublin Methodist Hospital for heart failure and shock.  

The hospital record indicates that the Veteran had a three day history of increasing dyspnea on exertion.  Although the Veteran was in respiratory distress at the time of hospital admission, a doctor noted that the Veteran was "completely clear now and look[ed] nontoxic" on October 23.  The doctor noted that he would discuss with the VA Medical Center about the next step, and he felt that the Veteran should undergo a stress test.  The Veteran was then discharged on October 23, 2008, and would "have additional testing tomorrow."

An October 24, 2008 record from Riverside Methodist Hospital shows that the Veteran underwent nuclear testing and a stress ECG.

In a September 2009 correspondence, a Fee Clinician reviewed the medical documentation from the Veteran's October 24, 2008 treatment at Riverside Methodist Hospital and determined that the Veteran's episode of care was non-emergent.  The Fee Clinician further found that the Veteran could have utilized a VA facility.  Later in September 2009, the Fee Clinician again reviewed the medical documentation and indicated that there was no prior authorization of the October 24, 2008 treatment.

The Board finds that, although the Veteran is deemed totally disabled, the evidence does not show that treatment on October 24, 2008 for his disability was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  In this regard, the Board notes that payment has previously been authorized by VA for the Veteran's hospitalization on October 22 and 23, 2008; the current appeal is limited to consideration of the treatment on October 24.

The Board has disregarded the conclusions of the Fee Clinician as the determination of whether treatment was rendered in a medical emergency must be made from the perspective of a prudent layperson, and not a person with medical expertise.  However, in light of the evidence of record, the Board finds that a reasonably prudent person would not have believed the treatment provided on October 24, 2008 was a medical emergency pursuant to this definition.  Although the Veteran had been hospitalized on October 22, 2008, he was discharged the next day.  The discharge reports suggest that the Veteran was scheduled to return on October 24 for follow-up-not emergent-care.  There is no indication that the Veteran's prior symptoms had significantly increased in severity in the hours or even day following his discharge from the hospital and his follow-up testing on October 24.  The records of testing performed on October 24, 2008, do not reflect that the Veteran experienced shortness of breath, chest pains, heart palpitations or productive cough, or provide any indication that he believed he was suffering a heart attack on October 24, 2008, itself.  Furthermore, given that in a subsequent September 2009 statement, the Veteran described his treatment after his release from hospitalization as "follow up care," the Board concludes that the situation on October 24, 2008 was not a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

The Board, therefore, finds that the preponderance of the evidence is against a finding that the Veteran's October 24, 2008 treatment at Riverside Methodist Hospital was of an emergent nature.  Absent such a finding, the criteria for payment or reimbursement of the cost of that treatment are not met.  Therefore payment or reimbursement is not warranted, and the appeal is denied. 

The Board wishes to emphasize that this decision in no way affects VA's prior authorization and payment for the Veteran's treatment at Dublin Methodist Hospital for October 22 and 23, 2008.

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment at Riverside Methodist Hospital on October 24, 2008, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


